Order, Supreme Court, New York County (Alice Schlesinger, J.), entered June 24, 2011, which denied plaintiff Rachel Djeddah’s motion to amend the complaint, unanimously affirmed, without costs.
Even if plaintiff received treatment from defendant, any such treatment ceased in or around June 1994. The limitations periods for the claims plaintiff seeks to add to the complaint expired long ago (see CPLR 214-a [medical malpractice], 215 [3] [defamation and intentional infliction of emotional distress]). The “relation back” doctrine does not avail plaintiff because her original pleading asserted only a loss of consortium claim (see 83 AD3d 590 [1st Dept 2011]; CPLR 203 [f|). Concur— Friedman, J.P., Saxe, DeGrasse and Roman, JJ. [Prior Case History: 2011 NY Slip Op 31711(U).]